Title: From George Washington to William Pearce, 29 May 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia 29th May 1796.
        
        No Mail beyond Baltimore (Southerly) was received at the Post Office in this City yesterday; consequently, I got no letter from you; what may have been the cause I know not, unless the considerable falls of rain which happened here during last week, may have rendered the waters between Alexandria and Baltimore (if they extended so far) impassible.
        You have never mentioned in any of your late letters, nor has it occurred, at the time of writing mine, to ask, whether a Pipe of Wine, & box of Tea, which was sent from this place for Mount Vernon, had arrived, and in what condition. It was in March, or the beginning of April they left this—And another Vessel with Windsor Chairs and sundry other Articles for the same place, have been gone from hence long enough to have heard of their arrival ’ere this. These occurrences ought always to be noticed in your letters, to relieve one from the suspense which otherwise follows. Before we leave this, we shall send several other matters round, but whenever they are shipped you shall have notice thereof that they may be taken from Alexandria so soon as they arrive there; at which time procure a groce of good Porter to be taken down along with them. In the meantime, have a few

Bottles of Porter there, & some wine for particular company, who may be particularly recommended to you by myself: among these Mr Aimes, a respectable member of Congress (travelling for his health) will, I expect, be one, as he proposes to set out from hence for the Federal City about the middle of this week, and is one I wish to be well treated, while he stays. I have requested Mr Lear to shew him the way down to Mount Vernon.
        Is Maria and the two boys at that place now, or where are they? No mention has been made of them for sometime. When (from present appearances) will your early Wheat be ready to cut? and how does that, and the other small grain, Peas, & grasses come on? What was done with the Seed saved from the India Hemp last Summer? It ought, all of it, to have been sown again; that not only a stock of seed sufficient for my own purposes might have been raised, but to have dissiminated the seed to others; as it is more valuable than the common Hemp.
        Congress talk of rising about the middle of this week; but there is no dependance on it. In about ten or twelve days after the Session closes, it is likely I shall commence my journey homewards: as soon as I can fix the day, I will advise you of it.
        I have several times spoke concerning a necessary for the Quarter People, at Mansion house; and once or twice shewed Thomas Green the precise spot to place it—viz.—in the drain that leads from the old brick kiln back of the Well, towards the gully leading towards the gate; that, having this advantage the offensive matter might be washed off by the Rain water that collects in the gutter. I wish you would have this done before we come home that the yard of the Quarter may be always clean & Sweet. If the old necessary on the brow of the Hill can be moved with more ease than building a new one, let it be done, as it is not only useless where it is but is an eye-sore. Order the other two to be ⟨well cleaned &⟩ kept in good order. During my stay at Mount Vernon I expect much company there, and of the most respectable sort. it would be pleasing to us therefore to find everything in nice order. I wish you well and am your friend
        
          Go: Washington
        
      